 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   MICHELLE M. RAMIREZ,                                  Case No.: 2:19-cv-00978-APG-NJK
12          Plaintiff(s),                                                 Order
13   v.                                                               [Docket No. 1]
14   ANDREW SAUL,
15          Defendant(s).
16         Plaintiff has requested authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis
17 (Docket No. 1), and has submitted a Complaint (Docket No. 1-2).
18 I.      Application to Proceed In Forma Pauperis
19         Plaintiff filed an application to proceed in forma pauperis. Docket No. 1. The application
20 has sufficiently shown an inability to prepay fees and costs or give security for them. Accordingly,
21 the application to proceed in forma pauperis will be granted pursuant to § 1915. The Court will
22 now review Plaintiff’s complaint.
23 II.     Screening the Complaint
24         When a party seeks permission to pursue a civil case in forma pauperis, courts will screen
25 the complaint. See 28 U.S.C. § 1915(e). With respect to social security appeals specifically, judges
26 in this District have outlined some basic requirements for complaints to satisfy the Court’s
27 screening. First, the complaint must establish that administrative remedies were exhausted
28 pursuant to 42 U.S.C. § 405(g), and that the civil action was commenced within 60 days after

                                                    1
 1 notice of a final decision. Second, the complaint must indicate the judicial district in which the
 2 plaintiff resides. Third, the complaint must state the nature of the plaintiff’s disability and when
 3 the plaintiff claims to have become disabled. Fourth, the complaint must contain a plain, short,
 4 and concise statement identifying the nature of the plaintiff’s disagreement with the determination
 5 made by the Social Security Administration and show that the plaintiff is entitled to relief. See,
 6 e.g., Graves v. Colvin, 2015 WL 357121, *2 (D. Nev. Jan. 26, 2015) (collecting cases).
 7         The Court has reviewed the complaint, and finds these elements satisfied in this case.
 8 III.    Conclusion
 9         Accordingly, the Court hereby ORDERS as follows:
10         1. Plaintiff’s request to proceed in forma pauperis is GRANTED with the caveat that the
11             fees shall be paid if recovery is made. At this time, Plaintiff shall not be required to
12             pre-pay the filing fee.
13         2. Plaintiff is permitted to maintain this action to conclusion without the necessity of
14             prepayment of any additional fees or costs or the giving of a security therefor. The
15             Order granting leave to proceed in forma pauperis shall not extend to the issuance of
16             subpoenas at government expense.
17         3. The Clerk of Court shall file the Complaint.
18         4. The Clerk of Court shall serve the Commissioner of the Social Security Administration
19             by sending a copy of the summons and Complaint by certified mail to: (1) Office of
20             Regional Chief Counsel, Region IX, Social Security Administration, 160 Spear St.,
21             Suite 899, San Francisco, California 94105-1545; and (2) the Attorney General of the
22             United States, Department of Justice, 950 Pennsylvania Avenue, N.W., Room 4400,
23             Washington, D.C. 20530.
24         5. The Clerk of Court shall issue summons to the United States Attorney for the District
25             of Nevada and deliver the summons and Complaint to the U.S. Marshal for service.
26         6. From this point forward, Plaintiff shall serve upon Defendant or, if appearance has been
27             entered by counsel, upon the attorney, a copy of every pleading, motion or other
28             document submitted for consideration by the court. Plaintiff shall include with the

                                                    2
 1      original paper submitted for filing a certificate stating the date that a true and correct
 2      copy of the document was personally served or sent by mail to the defendants or
 3      counsel for the defendants. The court may disregard any paper received by a district
 4      judge or magistrate judge which has not been filed with the Clerk, and any paper
 5      received by a district judge, magistrate judge or the Clerk which fails to include a
 6      certificate of service.
 7   IT IS SO ORDERED.
 8   Dated: June 11, 2019
 9                                                        ______________________________
                                                          Nancy J. Koppe
10                                                        United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              3
